Citation Nr: 0840928	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
radiculopathy and intervertebral disc syndrome, L4-L5 and L5- 
S1, status post lumbar fusion, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently rated as 0 percent disabling.

3.  Entitlement to a separate evaluation for a post operative 
lumbar scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service from December 1973 to 
December 1977, and from May 1981 to November 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In January 2008, the appellant presented sworn testimony 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claim file.

The issue of entitlement to an increased evaluation for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's low back disability is manifested by low back 
pain with partial fusion, spasm, and tenderness.  The 
appellant has absent or diminished ankle jerks and imbalance 
associated with nonservice-connected Gullaine-Barre Syndrome.

There is a tender post operative lumbar scar.





CONCLUSIONS OF LAW

The schedular criteria for an evaluation greater than 40 
percent are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5293 (before September 
26, 2003).

The criteria for a separate 10 percent evaluation for tender 
post operative lumbar scar are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals non-compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In a letter dated September 2001, the RO requested 
that the appellant submit the described evidence in 
connection with his claim for increase for a low back 
condition.  However, the appellant was not advised of the 
evidence needed to substantiate his claim, evidence VA was 
obligated to obtain or to assist him in obtaining, or 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Clearly, VA's duty to notify was not met.  The September 2001 
letter did not speak to the issue of increase for 
hemorrhoids, and did not provide the appellant sufficient 
information with which to reasonably substantiate entitlement 
to increase for the back claim.  Additionally, although 
notice of the disability rating and effective date elements 
was provided in March 2006, VA failed to set forth the 
specific rating criteria.  Where more than a general showing 
of a noticeable worsening or increase in severity is 
necessary for an increased evaluation, VA must provide 
specific notice of the rating criteria necessary for 
establishing entitlement.  See Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).  This is error and presumed prejudicial 
to the appellant unless VA can demonstrate otherwise.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, the Board finds the appellant was not prejudiced by 
VA's failure to meet its duty to notify under the VCAA.  In 
August 2003, the RO sent the appellant a Statement of the 
Case (SOC).  This included adequate notice of the information 
or evidence necessary to substantiate his claim of increase, 
and notice of the disability rating criteria for both his 
back and hemorrhoid conditions.  In March 2006, VA sent the 
appellant a letter that informed him of the disability rating 
and effective date elements.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  The RO thereafter issued a 
Supplemental Statement of the Case (SSOC) in December 2005 
and May 2007.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the U. S. Court 
of Appeals for Veterans Claims (Court) recently held that an 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (both indicating that if, for 
whatever reason, there was no VCAA notice prior to the 
initial adjudication of the claim or, if there was, it was 
inadequate (i.e., not fully content- compliant), then this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a SOC or SSOC, such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim).

Additionally, the Board finds that the error is harmless 
because the essential fairness of the adjudication has not 
been adversely impacted.  The purpose of the notice was not 
frustrated.  The record shows that the appellant had actual 
knowledge of the information or evidence necessary to 
establish entitlement following issuance of the August 2003 
SOC, including the diagnostic criteria.  The appellant's 
sworn testimony in January 2008 reflects an understanding of 
the pertinent rating criteria.  His testimony addresses 
symptomatology specifically outline in the rating schedule.  
Furthermore, a reasonable person could be expected to read 
and understand these criteria as forth in the SOC, and that 
evidence showing his disability meets the requirements for a 
higher rating is needed for an increase to be granted.  The 
sworn testimony in appealing for a higher rating demonstrates 
an understanding of the type and severity of symptoms 
required for a higher rating.  Also, the appellant has been 
represented throughout his appeal by an accredited veterans 
service organization, which presumably is aware of the 
nuances intrinsic to VA adjudications and the various 
requirements for receiving a higher rating.

Accordingly, the Board finds that the presumption of 
prejudice on VA's part has been rebutted.

With respect to the duty to assist, VA obtained the pertinent 
VA and private treatment records.  These are associated with 
the claims folder.  VA received from the appellant a letter 
prepared by a VA doctor, along with a waiver of consideration 
by the RO, in October 2008.  This is associated with the 
claims folder.  Also, VA afforded the appellant VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

The appellant seeks an increased evaluation for lumbar 
radiculopathy and intervertebral disc syndrome, L4-L5 and L5- 
S1, status post lumbar fusion, currently rated as 40 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293 (intervertebral disc syndrome).

Substantive changes were made twice to the portion of the 
Rating Schedule that addresses spine disease, including 
intervertebral disc syndrome, DC 5293.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  These changes became effective on September 
23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 
5243).  These changes became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended, the Board considers both the 
former and the current schedular criteria but, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See VAOPGCPREC 7- 2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the appellant was provided notice of the 
revised regulations in the August 2003 SOC.  Therefore, the 
Board may proceed with a decision on the merits of the claim, 
with consideration of the original and revised regulations, 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for 
unfavorable ankylosis of the entire 
spine.

A 50 percent rating is assigned for 
unfavorable ankylosis of the entire 
thoracolumbar spine.

A 40 percent rating is assigned for 
forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, zero to 90 degrees; extension, zero to 30 
degrees, left and right lateral flexion, zero to 30 degrees; 
and left and right lateral rotation, zero to 30 degrees. The 
normal combined range of motion for the thoracolumbar spine 
is 240 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note (1) provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect. 
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note (2).

The Board observes that the rating schedule for evaluating 
intervertebral disc syndrome in effect prior to September 23, 
2002, differs from the current version.  Under the old 
criteria, a 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A maximum 60 percent rating is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Factual Background

The record shows that the appellant has Guillain-Barre 
Syndrome (GBS) with muscle weakness and postural instability, 
for which he was hospitalized in June 2000 and February 2001.  
The record further shows that he experiences exacerbations of 
GBS and is followed by VA neurology for GBS.  The appellant 
reported during treatment in April 2005 that he had been 
unable to work due to GBS since June 2000.

In December 2002, a VA examination was conducted.  The 
examiner stated that the appellant did not require bed rest 
or treatment by a physician for his back condition.  The 
appellant complained of an inability to sit, bend, stoop or 
lay down without pain.  Objectively, the spine appeared 
normal without muscle spasm, weakness, or tenderness.  Range 
of motion was limited due to pain.  Straight leg raise was 70 
degrees.  The examiner commented that it was "unclear 
whether this is actual radiculopathy as the veteran is 
grimacing severely from pain; however, without an actual 
radiation of pain down the leg."  Range of motion testing 
showed 60 degree of flexion, 10 degrees of extension, 10 
degrees bilateral flexion, and 20 degrees bilateral rotation.  
The examiner stated that range of motion was "additionally 
limited by pain but not weakness, fatigue, lack of endurance 
or incoordination."  No ankylosis was found.  Neurological 
evaluation showed absent deep tendon reflexes in the lower 
extremities.  Sensation to pinprick and touch was normal in 
the lower extremities.  Motor strength was 4/5 in the lower 
extremities.  The appellant's posture and gait were described 
as abnormal due to weakness from an unrelated condition.  The 
impression was degenerative disc disease of the lumbosacral 
spine with no change.

An MRI dated January 2003 showed evidence of prior L4-5 
laminotomy and partial left facetectomy, mild disc bulging at 
L3-4 and L4-5, and at L5-S1 without obvious impingement on 
exiting or traversing nerve roots; annular tears were seen 
along L5-S1 disc and L4-L5 disc.

The record shows that the appellant underwent lumbar revision 
and decompression in June 2004.  He was discharged 
ambulatory.  On follow-up in July 2004, the assessment was 
low back pain with excellent initial response to surgical 
intervention; it was noted that the appellant required less 
pain medication and had less symptoms.  On follow-up in 
August 2004, the appellant was described as doing very well 
with no pain and no medication.  It was noted that he had 
fusion of three vertebrae and some metal screws placed in the 
low back.  It was further noted that the appellant walked 
without pain, sat with an upright posture, and lacked 
mobility of the low back.  The appellant reported numbness in 
his left leg.  Motor examination showed bulk and tone within 
normal limits.  Sensory examination showed decreased 
sensation of the both legs.  Reflexes were absent in the 
lower extremities, except they were 1+ in the ankle on the 
right.  Coordination was intact.  Station and gait 
examination showed negative Romberg, and difficulties with 
tandem and casual gait along with toe-heel walking.  The 
appellant's lumbar incision was described as well healed.  On 
follow-up in November 2004, the appellant reported improved 
back symptoms since his last surgery.  On VA psychiatric 
treatment in November 2004, the appellant reported "major 
improvement" in his physical condition since his last 
surgery" and he was observed to ambulate without a cane.

On VA treatment in May 2005, the appellant reported low back 
pain as 5 out of 10.  It was noted that he fell in the shower 
2 days prior.

In October 2005, a VA examination was conducted.  The 
appellant complained of pain with bending over, moving his 
torso, sleeping, and standing.  The examiner noted that the 
appellant has GBS that affecting his lower extremity 
reflexes, and that he used a cane because of lower extremity 
weakness.  Objectively, the appellant appeared in no acute 
distress.  He walked with the aid of cane; his neck and back 
were in a relatively stiff position.  There was a tender, 
depressed, less than 6 inch surgical scar in the lower lumbar 
region.  There was bilateral paraspinal muscle spasm and 
tenderness.  Straight leg raising was positive on the left.  
Range of motion testing showed 45 degrees flexion, 10 degrees 
extension, 10 degrees bilateral flexion, and 20 degrees 
bilateral rotation.  There was pain throughout the range of 
motion.  The examiner stated that range of motion was 
affected by pain, but not fatigue, weakness, lack of 
endurance or incoordination after repetitive use or during 
flare-ups.  There was no evidence of ankylosis.  Reflexes 
were absent at the left Achilles and 1+ at the right 
Achilles.  Sensation was diminished in the approximate 
dermatomes of L4, L5, and S1 in the left lower extremity, but 
otherwise normal.  Lower extremity motor strength was 4.5/5 
on the right and 4/5 on the left.  The examiner noted that 
the appellant walked with a cane and had wide gait secondary 
to lack of balance most likely due to the neurological 
condition GBS.

The record is essentially silent for back complaints or 
findings until late 2007.  A September 2007 VA treatment note 
reflects that the appellant reporting flexing spine several 
months ago with audible pop and severe increase in low back 
pain that had progressed over the last 6 months.  
Objectively, there was a well-healed scar, but tenderness to 
palpation with limited lumbar extension due to pain.  The 
appellant reported decreased sensation throughout the left 
lower extremity.  The assessment was low back pain with left 
lower extremity radicular pain; the examiner indicated that 
"pain may be due to screw head."

On VA treatment in January 2008, the appellant had 90 degrees 
of flexion and 10 degrees of extension.  Scars were well-
healed, there was normal toe-heel walking and the appellant 
was ambulatory with a cane.  The assessment was lumbar 
paraspinal pain secondary to symptomatic hardware.  The plan 
was hardware removal

VA treatment records for the period of January to May 2008 
reflects that the appellant underwent back surgery for 
removal of painful or infected spinal hardware in January 
2008.  In March 2008, he underwent an orthopedic evaluation.  
By history, he developed left leg numbness from the buttocks 
to the foot.  The appellant denied decreased strength.  
Objectively, there was a 15 centimeter lumbar scar, healing 
well with no purulence or bleeding.  There was tenderness to 
palpation along the borders of incision.  Strength was 4/5 
bilaterally in the lower extremities.  Straight leg raises 
were to 45 degrees without significant pain.  There was no 
significant change in extremities although the appellant 
complained of slightly decreased perception in the left foot.  
The assessment was status post hardware removal with 
increased numbness in left foot.

In March 2008, the appellant underwent a VA neurology 
consultation.  The appellant presented with complaints of 
weakness in the upper and lower extremities, and numbness in 
the right leg.  The appellant explained that his right leg 
numbness was similar to his left leg numbness before the 
onset of GBS.  Neurological examination reflects normal motor 
and sensory function (light touch, proprioception, vibration, 
temperature).  Ankle reflexes were absent.  Coordination was 
intact.  The assessment was history of GBS versus chronic 
inflammatory demyelinating polyradiculoneuropathy (CIDP), 
with lower extremity weakness and areflexia and a broad-based 
gait that may represent CIDP.
Analysis

The Board has considered entitlement to an increased 
evaluation under old DC 5293, effective prior to September 
23, 2002, which rates intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In weighing the evidence of record, the Board concludes that 
the condition has not materially changed during the appeal 
period and that a uniform 40 percent evaluation for recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief is warranted.  See Hart, supra.  The 
record shows that, both prior to and after the appellant's 
most recent back surgery in 2008, his service- connected low 
back disability was manifested by complaints of constant low 
back pain with radiating pain down the left leg.  The medical 
evidence shows that the appellant's left leg numbness along 
with subjective complaints of diminished sensation and new 
onset of right leg numbness are due to nonservice-connected 
GBS.  Similarly, absent and diminished ankle reflexes have 
been attributed to GBS rather than service-connected low back 
disability.  Apart from diminished sensation and 
absent/diminished reflexes of the lower extremities, VA 
treatment records show normal muscle bulk and tone, intact 
coordination and otherwise intact sensory function.

To the extent that VA examination in December 2005 showed 
isolated findings for diminished sensation in the approximate 
dermatomes of L4, L5, and S1 in the left leg, these symptoms 
are compatible with the 40 percent evaluation under 
Diagnostic Code 5293.  The Board notes that Diagnostic Code 
5293 contemplates both neurological symptoms and limitation 
of motion; as such, these symptoms are not separately rated.

The Board observes that the appellant reported during VA 
examinations that his back symptoms affect his ability to 
bend, sit, stand, sleep, etc.  Furthermore, at his January 
2008 hearing, he testified that he had constant pain and that 
his condition had worsened since 2000.  However, the Board 
further observes that the numerous VA outpatient treatment 
notes reflect his self-reports of improvement in low back 
symptomatology, particularly after his 2004 back surgery.  
Additionally, while discussing his lower extremities symptoms 
of numbness and loss of sensation at his hearing, the 
appellant did not clarify for the record these had been 
attributed to GBS by his VA neurologist.  The appellant's 
subjective reports of worsening or increased neurological 
symptoms associated with his low back disability are not 
borne out by the objective record.  Accordingly, the Board 
finds the medical evidence of record, including the history 
and complaints therein, more reliable than the appellant's 
testimony to evaluate his disability.

The Board has considered all other applicable diagnostic 
codes in effect prior to September 23, 2002, to determine 
whether a higher disability evaluation is warranted for any 
period.  However, the appellant was never diagnosed with 
fracture of the vertebra, nor does the medical evidence show 
he had unfavorable ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5289 
(2002) are not for application.  Diagnostic Codes 5292 and 
5295 provide a maximum 40 percent disability evaluation for 
based on severe limitation of motion and severe lumbosacral 
strain, respectively.  Therefore, as an increase above the 40 
percent disability level is not available under these codes, 
a discussion of the criteria is not warranted.

The Board has further considered whether a higher evaluation 
may be awarded under the new rating criteria.  Under the new 
criteria, neurological symptoms are rated separately from 
limitation of motion.  The record shows that the appellant's 
range of motion throughout the appeal period is greater than 
30 degrees; as such, no more than a 20 percent evaluation 
would be applicable based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  A separate 10 
percent evaluation based on sensory impairment due to 
service-connected lumbar disability would also be applicable 
under the new criteria.  However, since the current 40 
percent evaluation under old Diagnostic Code 5293 exceeds the 
rate of compensation under the revised (new) rating criteria, 
the Board shall not disturb the evaluation for 40 percent 
under the old criteria.  The Board notes that 38 U.S.C.A. 
§ 1155 prohibits the reduction of a disability rating, absent 
improvement, based on a revision of the rating schedule.

Additionally, the criteria for a 60 percent evaluation based 
on the new rating formula for intervertebral disc syndrome 
are not met as reliable evidence has not been presented 
showing incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a 
(Note (1) provides that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.).  On the December 2004 VA 
examination, the examiner specifically stated that the 
appellant did not require bed rest.  Neither the appellant's 
statements nor the treatment reports of record support the 
frequency required for a 60 percent evaluation.

With regard to the criteria in effect after September 2003, 
the criteria for a higher rating based on incapacitating 
episodes remained the same, and, as explained above, an 
increase based on such criteria is not warranted.  A rating 
of 40 percent under the general formula for rating diseases 
and injuries of the spine, Diagnostic Codes 5235 to 5243, 
contemplates forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The next higher rating of 50 percent is 
warranted where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  Clearly, unfavorable ankylosis of the 
spine is not shown here, and there is no basis for the 
assignment of a higher rating.  See 38 C.F.R. § 4.71a, Note 
(1) (2007).

The Board has considered the appellant's functional loss due 
to pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
appellant's disability.  DeLuca v. Brown, 8 Vet. App. 202, 
207-8 (1995).  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the evidence 
shows additional limitation of function due to pain.  During 
the appeal period, the appellant's range of flexion was 
between 45 and 90 degrees, and his extension was stable at 10 
degrees.  Notably, flexion was 90 degrees during VA 
outpatient treatment in January 2008 prior to his back 
surgery.  VA examiners in December 2002 and October 2005 
stated that there was functional impairment due pain, but 
that he was not limited by fatigue, weakness, or lack or 
endurance following repetitive use or during flare-ups.  
Having carefully reviewed the evidence, the Board finds that 
the effects of pain reasonably shown to be due to the 
service-connected low back disability are contemplated in the 
40 percent rating awarded at this time.  There is no 
indication that pain or any other impairment, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 40 percent evaluation assigned; 
any additional functional impairment is not tantamount to, 
nor does it more nearly reflect, ankylosis of the spine.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Accordingly, in view of the above, the claim for increase is 
denied.

The Board has considered whether referral for an 
extraschedular evaluation is warranted pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The appellant reports that he cannot work 
because of his service-connected low back disability.  The 
appellant further testified that he has not worked since June 
2000, noting that he is a Doctor of Psychology and that he 
cannot sit for an hour without pain.  However, the evidence 
does not reflect that the appellant's low back disorder has 
caused marked interference with employment or required 
frequent inpatient hospitalization such that application of 
the regular schedular standards is rendered impracticable.  A 
comprehensive review of the record discloses that the 
appellant has been unemployed since having been hospitalized 
for GBS in 2000 and per the appellant's own statements to his 
psychiatrist he has been unemployed due to GBS.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338, 339 (1996).

Post Operative Scar

The record reflects that the appellant underwent back surgery 
in January 2008.  Post surgical evaluation in March 2008 
reflects that there is tenderness to palpation along the 
borders of the incision.  Separate disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805.  In view of 
the affirmative evidence of tender and painful scars on 
objective demonstration, a separate 10 percent disability 
rating for the lumbar scar is warranted.


ORDER

An increased evaluation for lumbar radiculopathy and 
intervertebral disc syndrome, L4-L5 and L5- S1, status post 
lumbar fusion, currently rated as 40 percent disabling, is 
denied.

A separate 10 percent evaluation for post operative lumbar 
scar is granted.


REMAND

The appellant testified that he has hemorrhoids and anal 
fissure that bleed with each bowel movement.  See Hearing 
Transcript at 14.  He reported that he uses a feminine napkin 
to absorb severe bleeding.  Id.  The Board notes that there 
is no prior history of excessive bleeding requiring use of 
absorbent padding.  In view of his testimony concerning the 
current hemorrhoid symptomatology, the record suggests that 
his condition has materially changed during the pendency of 
this appeal.  Therefore, a new VA examination to ascertain 
the current disability level is necessary.

Additionally, as remand is necessary, VA should issue the 
appellant a new fully compliant VCAA letter, to include the 
criteria for an increased evaluation for hemorrhoids.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue the appellant a 
new fully-compliant VCAA letter addressing 
the claim for increase for service-
connected hemorrhoids.  This letter should 
include notice of the disability rating 
criteria for hemorrhoids.

2.  The appellant should be scheduled for 
a VA examination to ascertain the severity 
of his service-connected hemorrhoid 
disability.  The examiner should indicate 
whether there is evidence of large or 
thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing 
frequent recurrences.  The examiner should 
indicate whether there is evidence of 
hemorrhoids with persistent bleeding and 
secondary anemia, or hemorrhoids with 
fissures.  If the examiner expresses an 
opinion, a complete rationale must be 
provided.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


